Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE TITLE:
	The title has been changed to --  IMAGE FORMATION UNIT AND IMAGE FORMATION APPARATUS HAVING IMAGE CARRIER SHUTTER UNIT  --.

IN THE SPECIFICATION:
	On page 17, line 3, “8A and 8B” has been changed to --  9A and 9B – because there is no figures 8A or 8B.

2.	The following is an examiner’s statement of reasons for allowance:
The applicant claims an image formation unit comprising an image carrier, a main body, a shutter unit having a first and second shutter member rotatable about first and second shutter axis; the shutter unit transitions between an opened state where the first and second shutter members are spread so that the inner surfaces of the shutter members are opposite the image carrier surface, a closed state where the first and second shutters are folded and an intermediate state of the opened and closed states, a first abutting member, a second abutting member, a guide member which regulates movement of the second shutter away from the image carrier while abutting on the first abutting surface, and a holding member which abuts on the second abutting surface to hold the shutter unit at the intermediate state which is not anticipated or rendered obvious by the prior art of record (patentable feature over the prior art are in italics).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Saito et al. is considered the closest prior art which teaches the first and second shutter members transitioning between opened and closed states, first and second abutting members, a guide member and a holding member however the holding member holds the shutter unit at the closed position but not at an intermediate state between the closed and opened states. 
	Watanabe, Nakajima et al., Murakami, Nishi et al., Miyamoto et al., and Kojima (JP) all teach shutter units comprising first and second shutter members that are relevent to the claimed invention. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852